 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MITCHELL THEOPHILUS                                 No. 1:17-cv-00533-DAD-GSA (PC)
      GARRAWAY,
12
                           Plaintiff,
13                                                        ORDER DENYING PLAINTIFF’S REQUEST
              v.                                          FOR CLARIFICATION
14
      JACQUILINE CUIFO, et al.,                           (Doc. No. 95)
15
                           Defendants.
16

17

18           Plaintiff Mitchell Garraway is a federal prisoner proceeding pro se and in forma pauperis

19   with this civil rights action brought pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388

20   (1971), and the Eighth Amendment. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On February 27, 2019, plaintiff filed a “Request for an Explanation of Recalled Magistrate

23   Judge’s Gary S. Austin’s Strange Terms,” in which he requests the district court to order the

24   magistrate judge to explain several parts of the orders issued by the assigned magistrate judge on

25   March 29, 2019 and February 18, 2020. (Doc. No. 95. at 2–3.) The relevant portions of the

26   magistrate judge’s orders stayed the proceedings “with the exception of discovery related to

27   whether Plaintiff fails to state claim under Abbasi[.]” (Doc. Nos. 65, 93.) The court will construe

28   plaintiff’s filing as a request for clarification.
                                                          1
 1          Although there is no specific Federal Rule of Civil Procedure governing “motions of

 2   clarification,” “‘[t]he general purpose of a motion for clarification is to explain or clarify

 3   something ambiguous or vague, not to alter or amend.’” United States v. Philip Morris USA Inc.,

 4   793 F. Supp. 2d 164, 168 (D.D.C. 2011); see also Bordallo v. Reyes, 763 F.2d 1098, 1102 (9th

 5   Cir. 1985) (concluding that a request for clarification invites “interpretation, which trial courts are

 6   often asked to supply, for the guidance of the parties and is not a “request to alter or amend the

 7   judgment”); Wahl v. Am. Sec. Ins. Co., No. C 08-0555 RS, 2010 WL 2867130, at *3 (N.D. Cal.

 8   July 20, 2010) (noting that a “court may clarify its order for any reason”).

 9          Here, the magistrate judge referenced in his orders the Supreme Court’s decision in Ziglar

10   v. Abbasi, wherein the Court “urged caution before extending Bivens remedies into any new

11   context” because “expanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Ziglar v.

12   Abbasi, __ U.S. __, 137 S. Ct. 1843, 1855, 1857 (2017) (citation omitted). The magistrate

13   judge’s order thus stayed all discovery save for that relating to plaintiff’s Eight Amendment claim

14   that prison officials had demonstrated deliberate indifference by failing to protect him from the

15   risk of violent attack by other inmates.

16          In any event, plaintiff’s request for clarification has now been mooted by the magistrate

17   judge’s order issued on March 3, 2020, which lifted the stay of discovery in this case. (Doc. No.

18   97.) Plaintiff may now seek discovery pursuant to that order. (Id.)

19          Accordingly, plaintiff’s request for clarification (Doc. No. 95) is denied as having been

20   rendered moot.
21   IT IS SO ORDERED.
22
        Dated:     March 9, 2020
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         2
